DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-13, 15-17, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeibol et al. (US 2013/0204231 A1).
With regard to claim 1, Zeibol discloses a device for delivering an antimicrobial composition into an infusion device, the device comprising: a male connector (Fig. 4b, element 120) having a male tapered surface (0171) element 151), the male connector having: i} 4 distal tip having a distal end located at the tip of element 133): if} the distal tip having a recess surface (see Fig above) proximal to the distal end, wherein the recess surface is radially inward of a line of taper extending along (see Fig below), ane distal of, the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector (see Fig below); and iii} a water-soluble antimicrobial composition positioned on the recess surface ([0163]).
-
    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale


With regard to claim 2 and 3, Zeibol discloses the male connector further comprising a tapered surface distal edge proximal to the distal end face of the male connector, the tapered surface distal edge being at the distalmost end of the male tapered surface (see Fig. above). 
With regard to claim 7 and 8, Zeibol discloses wherein the antimicrobial composition comprises chlorhexidine ([0065]) precipitate on a portion of the female tapered surface ([0065]).
With regard to claim 10, Zeibol discloses further comprising a fluid-soluble, time-release material covering the antimicrobial composition ([0170], Zeibol teaches the use of two antimicrobials that are both fluid-soluble and time-released to dissolve in water. The second sealing cover would be used in alternate fashion with a first sealing cover. Thus, the second sealing cover could be considered a fluid-soluble, time release material that covers the antimicrobial composition (or first sealing cover)). 
With regard to 11, Zeibol discloses a time-release material configured to expose the antimicrobial composition to the fluid by dissolving when being mixed with water. While Zeibol does not explicitly disclose a specific time interval of between 1 second to second seconds, Zeibol does teach thath antimicrobial is designed to dissolve when delivered to the body and mixed with a fluid implying a relatively instantaneous release time, likely around 1 second. Further, it would be prima facie obvious for one of ordinary skill in the art to optimize the release time as doing so would not alter the overall function of the device. 
With regard to claim 12 and 13, Zeibol discloses an annular cavity in the male luer (see space where the female tapered surface gets larger, towards element 131) creating a larger cavity space forming a proximal trap) and is proximal to a distalmost end of the tapered sealing surface.
With regard to claim 15, Zeibol discloses a device for delivering an antimicrobial composition into an infusion device, the device comprising: a barrel (180) enclosing a fluid reservoir (182) a male connector (Fig. 4b, element 120) having a male tapered surface (0171) element 151), the male connector having: i} 4 distal tip having a distal end located at the tip of element 133): if} the distal tip having a recess surface (see Fig above) proximal to the distal end, wherein the recess surface is radially inward of a line of taper extending along (see Fig below), ane distal of, the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector (see Fig below); and iii} a water-soluble antimicrobial composition positioned on the recess surface ([0163]) and a fluid flow channel (179) in fluid communication with the fluid reservoir (182).

    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale


With regard to claim 16 and 17, Zeibol discloses further comprising a tapered surface distal edge proximal to the distal end face of the male connector (see Fig. above), the tapered surface distal edge being at the distalmost end of the male tapered surface and the wherein the tapered surface distal edge is proximal to at least part of the recess surface (see Fig above). 
With regard to claim 20, Zeibol discloses further comprising a proximal trap (see space where the female tapered surface gets larger, towards element 131) comprising one or more cavities proximal to a distal end of the male tapered surface, wherein the proximal trap contains an antimicrobial composition. 
With regard to claim 21, Zeibol discloses further comprising a proximal trap comprising at least one radially recessed cavity in the distal tip (see space where the female tapered surface gets larger, towards element 131), wherein the proximal trap contains an antimicrobial composition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeibol et al. (US 2013/0204231 A1).
With regard to claim 4, Zeibol discloses a cavity but does not define the specific volume within. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the cavity as doing so would not alter the function of the device. 
With regard to claim 9, Zeibol discloses a  concentration of antimicrobial solution having larger volume over time of 48 hours but does not specifically disclose a concentration of at least 200 micrograms per millimeter. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the concentration of the antimicrobial as doing so would not alter the function of the device.







Claim 5-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeibol et al. (US 2013/0204231 A1) in view of Burkholz (US 2014/0228775 A1).
With regard to claim 5-6, 18-19, Zeibol discloses the claimed invention except for blades. 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057)).

Double Patenting
Claim 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/449,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention recite similar subject matter as claim 1 and 6 of Application No. 16/449,180 including a method for delivering an antimicrobial including a medical tubing set having a medical tube, a male connector, a female connector, the male connector having a distal end face and a recess, and a water-soluble antimicrobial composition positioned on the recess surface. Further, the dependent claims of the present invention recite similar structure as the claims of Application No. 16/449,180 as outlined below. 
Present Invention
Application No. 16/449,180
2
2
3
3
4
10
5
11
6
11
7
7
8
8
9
9
14
1
15
1
16
2
17
2
18
11
19
11
20
13
21
13






This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/447,671(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention recite similar subject matter as claim 1/6, 15, 18 of Application No. 16/447,671 including a medical tubing set having a medical tube, a male connector, a female connector, the male connector having a distal end face and a recess, and a water-soluble antimicrobial composition positioned on the recess surface. Further, the dependent claims of the present invention recite similar structure as the claims of Application No. 16/447,671 as outlined below. 
Present Invention
Application No. 16/447,671
2
1
3
1
5
8
6
8
7
7
14
1
15
1
18
8
19
8
20/21
13


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of co-pending application 16/444,486. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of of the present invention recites similar subject matter to claim 1 of co-pending application 16/444,486 including the device having the male connector having a distal end face an a recess proximal the distal end face, a water soluble antimicrobial composition positioned on the recess surface and a fluid flow channel through the male connector. Further dependent claims of the present invention recite similar subject matter to U.S. Patent No. 10,525,250 B1 as outlined below.
Present Invention
16/444,486
2
2
3
2
5
8
6
10
7
7
14
1
15
1
16
2
17
2
18
8
19
8
20/21
13




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783